                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


    RICHARD STANTON WHITMAN,                        )     Case No. 5:19-CV-1818
                                                    )
           Petitioner,                              )     JUDGE JAMES S. GWIN
                                                    )
           v.                                       )     MAGISTRATE JUDGE
                                                    )     THOMAS M. PARKER
    DAVID W. GRAY, Warden,                          )
                                                    )
           Respondent.                              )     ORDER ON MOTION FOR STAY
                                                    )     AND ABEYANCE OF PETITION


          On August 9, 2019, Petitioner Richard Stanton Whitman (“Whitman”) moved for a stay

and requested this case be held in abeyance while he pursued his state court remedies. Whitman

represented that some of his claims were pending in the Ohio Supreme Court in Case No. 19-

0331. ECF Doc. 3. However, a review of the Ohio Supreme Court’s docket for that case shows

that the Ohio Supreme Court declined jurisdiction in that case on May 1, 2019. 1 Thus, when

Whitman filed his motion for stay and abeyance, this Ohio Supreme Court case (19-0331) was

already resolved.

          After Whitman filed his motion for stay and abeyance, he filed another appeal in the Ohio

Supreme Court, Case No. 19-1451, which remains pending. Whitman’s memorandum in support

of jurisdiction in the current Ohio Supreme Court case asserts three propositions of law:

                 Proposition of Law No 1:
                 Is appellant entitled to retroactive application of the substantive new rules
                 of criminal procedure provided in the amended version of R.C. 2901.05
                 and the burden of proof beyond a reasonable doubt being placed on the

1
    https://www.supremecourt.ohio.gov/Clerk/ecms/#/caseinfo/2019/0331
                 state to prove that the accused did not use force in self-defense? Absence
                 of self-defense is now an element of the charge. Rendering this conviction
                 in violation of, In re Winship, 397 U.S. 358 and Jackson v. Virginia, 443
                 U.S. 307. Violating the Fifth, Sixth and Fourteenth Amendments of the
                 U.S. Constitution. Thus statutorily and constitutionally void.

                 Proposition of Law No. 2:
                 The trial court of common pleas and appeals court of Fifth District have
                 violated appellant’s rights to Due Process under the Ohio Constitution Art.
                 I, § 10, and the U.S. Constitution’s Fourteenth and Sixth Amendments by
                 denying the constitutionality required retroactive application of
                 fundamental and substantive constitutional rules of criminal procedure
                 within the amended version of R.C. 2901.05 and R.C. 9.68.

                 Proposition of Law No. 3:
                 Given the recent ruling by this court in State v. Parker, 2019-Ohio-3848
                 concerning the filings of untimely or successive post-conviction motions
                 to vacate void convictions and sentences under R.C. 2953.23. What? If
                 any adequate state remedy is available to obtain the relief of retroactive
                 application of the constitutionality required retroactive application of
                 fundamental and substantive constitutional rules of criminal procedure
                 with in the amended version of R.C. 2901.05 and 9.68. As this conviction
                 and sentence is now statutorily and constitutionally void.

ECF Doc. 8 at 18. These propositions of law relate to Whitman’s Ground Nine and Ground Ten

habeas claims:

                 GROUND NINE: Petitioner is entitled to retroactive application to recent
                 changes to Ohio Revised Code 2901.05 (Burden of Proof.) ECF Doc. 1 at
                 18.

                 GROUND TEN: Cumulative errors in Jury Instructions provided at trial
                 denied petitioner a fair trial resulting in violation of the 6th and 14th
                 Amendments and Due Process. ECF Doc. 1 at 20.


       Because some of Whitman’s habeas claims are still pending before the Ohio Supreme

Court, they are not fully exhausted; and this case involves a “mixed petition.” When a court is

presented with a mixed petition, the entire petition may be dismissed without prejudice. See

Rose v. Lundy, 455 U.S. 509, 510, 102 S. Ct. 1198, 71 L.Ed.2d 379 (1982). After a mixed

petition is dismissed, and the petitioner subsequently exhausts his state court remedies, the

petitioner may file a new habeas petition without his petition being treated as an unauthorized
                                                  2
second or successive petition. See Slack v. McDaniel, 529 U.S. 473, 487, 120 S. Ct. 1595, 146

L.Ed.2d 542 (2000).

        However, after AEDPA established a one-year statute of limitations on habeas petitions,

the Supreme Court determined that the dismissal of an entire petition could potentially preclude

the petitioner from bringing his already-exhausted claims in a new petition. See Rhines v.

Weber, 544 U.S. 269, 274–75, 125 S. Ct. 1528, 161 L. Ed. 2d 440 (2005). To avoid statute of

limitations problems, the Court held that district courts may use their inherent stay authority to

hold in abeyance mixed habeas petitions in order to allow the petitioner the opportunity to bring

unexhausted claims to conclusion in state court. Id. at 275 (noting that, without the use of

inherent stay authority, habeas petitioners would run the risk of forever losing their opportunity

for federal review of their unexhausted claims). However, the Supreme Court warned that the

frequent staying and holding in abeyance of mixed petitions could: (1) undermine AEDPA’s

objective of encouraging finality by allowing a petitioner to delay the resolution of federal

proceedings; and (2) decrease a petitioner’s incentive to exhaust all his state claims before filing

his federal petition. Id. at 277.

        Thus, before considering whether a stay is appropriate, we must first determine whether

the statute of limitations tolling provision under 28 U.S.C. § 2244(d)(2) would preserve the

opportunity to litigate the petitioner’s already-exhausted claims in a new petition filed after the

unexhausted claims are fully considered in state court. Cf. id. at 276–77 (noting that Congress

enacted AEDPA against the backdrop of the total exhaustion requirement, and that included a

tolling provision in 28 U.S.C. § 2244(d)(2) in order to balance the interests served by the

exhaustion requirement and the limitation period).

        AEDPA’s one-year limitations period begins to run when: (1) the challenged judgment

becomes final by the conclusion of direct review or the expiration of time for seeking such

                                                  3
review; (2) any improper state-created impediment to filing an application is removed; (3) the

constitutional right asserted is recognized by the Supreme Court; or (4) the petitioner discovers,

or could have discovered through due diligence, the factual predicate for his claim. 28 U.S.C. §

2244(d)(1). AEDPA’s one-year limitations period stops running (“is tolled”) for “the time

during which a properly filed application for state post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2); Rhines, 544 U.S.

at 274.

          Here, Whitman’s exhausted claims became final when the Ohio Supreme Court declined

jurisdiction on November 7, 2018. ECF Doc. 8-1 at 234. Whitman filed his habeas petition on

August 9, 2018, at least three months before the AEDPA statute of limitation expired. Whitman

has also filed several different post-conviction motions that may toll AEDPA’s statute of

limitations. It is possible that Whitman’s entire petition could be dismissed and the AEDPA

statute of limitation would not prevent him from re-filing it. However, because Whitman’s

unexhausted claims are meritless, dismissing his mixed petition and requiring him to re-file it

would be an exercise in futility.

          Even if AEDPA’s statute of limitation weren’t tolled under 28 U.S.C. § 2244(d)(2), this

court would be required to consider the following factors when deciding whether to stay

Whitman’s mixed petition: (1) whether the petitioner had good cause for failing to exhaust some

of his claims in state court; (2) whether the unexhausted claims are plainly meritless; and (3)

whether the petitioner has engaged in intentionally dilatory litigation tactics. Rhines, 544 U.S. at

277–78. When a stay is not appropriate and AEDPA’s statute of limitations would bar the

petitioner from raising his already-exhausted claims in a new petition, the district court may

permit the petitioner to amend his petition to remove his unexhausted claim and proceed on with

his exhausted claims. Id. at 278.

                                                  4
       Even if Whitman could satisfy the first and third prongs of the Rhines test, he cannot

show that his Ground Nine and Ground Ten claims have merit on habeas review. Both of these

claims involve state law issues and “it is not the province of a federal habeas court to reexamine

state-court determinations on state-law questions. In conducting habeas review, a federal court is

limited to deciding whether a conviction violated the Constitution, laws, or treaties of the United

States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991) (citing 28 U.S.C. § 2241); see also Lewis v.

Jeffers, 497 U.S. 764, 780 (1990) (“[F]ederal habeas corpus relief does not lie for errors of state

law.”); Engle v. Isaac, 456 U.S. 107, 121 n.21 (1982) (“We have long recognized that a ‘mere

error of state law’ is not a denial of due process.” (Citation omitted)).

       Whitman’s Ground Nine claim seeks retroactive application of a state law. The Ohio

Court of Appeals, applying state law, held that Ohio Rev. Code § 2901.05 was to be applied

prospectively and that the former law was not unconstitutional. ECF Doc. 8-1 at 587-588. The

court finds no error in this holding. However, even if the state court made errors in the

application of state law, no cognizable issue arises unless there has been a denial of fundamental

fairness. Wilson v. Sheldon, 874 F.3d 470, 475 (6th Cir. 2017). Whitman’s Ground Nine claim

is non-cognizable; he has not shown that it has merit or that he is entitled to a stay and abeyance

of his petition because this claim is unexhausted.

       Whitman’s Ground Ten claims assert that cumulative errors in jury instructions resulted

in violations of his rights under the Sixth Amendment and Fourteenth Amendment to the United

States Constitution. As with his Ground Nine claim, the Ground Ten claims are not cognizable

on habeas review. Claims of errors in jury instructions involve only matters of state law which

are not generally cognizable in a federal habeas case unless they infected the entire trial or

amounted to a fundamental miscarriage of justice. See Estelle v. McGuire, 502 U.S. 62, 67-68,

112 S. Ct. 475, 116 L. Ed. 2d 385 (1991); Bey v. Bagley, 500 F.3d 514, 519 (6th Cir. 2007).

                                                  5
Whitman’s Ground Ten claim is based, in large part, on his argument that Ohio Rev. Code §

2901.05 should have been applied retroactively. The Ohio Court of Appeals rejected that

argument. The other jury instruction arguments should have been raised in Whitman’s direct

appeal. The Ohio Court of Appeals held that they were barred by the doctrine of res judicata.

ECF Doc. 8-1 at 588. Whitman’s Ground Ten claims are non-cognizable and/or lack merit; he

has not shown that he is entitled to a stay and abeyance of his petition to permit the Ohio

Supreme Court to conclude the evaluation of such unexhausted claims in state court.

       Whitman’s motion for a stay and abeyance was based on an Ohio Supreme Court case

that has now concluded. (#19-0331). Although a different Ohio Supreme Court case is still

pending (#19-1451), Whitman has not shown that the propositions of law raised in that case may

be properly raised in a federal habeas petition. There is no reason to stay Whitman’s habeas

petition based on those claims. Indeed, Warden Gray filed a return of writ on December 13,

2019 and has not moved to dismiss Whitman’s petition on that basis. ECF Doc. 8. Because no

motion to dismiss is before this court, the undersigned will further consider Whitman’s Ground

Nine and Ground Ten claims when reviewing Whitman’s petition, Warden Gray’s return of writ

and Whitman’s traverse. Because he has not shown that his unexhausted claims have merit,

Whitman’s motion for a stay and abeyance must be DENIED.

       IT IS SO ORDERED.


Dated: December 27, 2019

                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                 6
